1





THE GOODYEAR TIRE & RUBBER COMPANY
DEFINED CONTRIBUTION EXCESS BENEFIT PLAN




WHEREAS, the Company desires to establish a excess benefit plan for the purpose
of providing supplemental retirement benefits on an unfunded basis to a select
group of management or highly compensated employees eligible to participate in
accordance with the terms hereof, as contemplated by Section 201(2) of the
Employee Retirement Income Security Act of 1974, as amended;
NOW, THEREFORE, said excess benefit plan which was adopted October 7, 2008,
effective January 1, 2005, is further amended effective September 7, 2012 to
provide as follows:


ARTICLE I
DEFINITIONS


For the purposes hereof, the following words and phrases shall have the meanings
indicated:
1.The “Act” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
2.An “Affiliated Employer” shall mean any employer required to be affiliated
with the Company under Section 414(b), (c), or (m).
3.The “Code” shall mean the Internal Revenue Code of 1986 as amended.
4.The “Company” shall mean The Goodyear Tire & Rubber Company, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from



--------------------------------------------------------------------------------

2



any merger of The Goodyear Tire & Rubber Company with any other corporation or
corporations.
5.An “Employee” shall mean any person employed by an Employer on a salaried
basis and eligible to participate in the Savings Plan.
6.An “Employer” shall mean the Company and any other Affiliated Employer who
adopts the Plan with the consent of the Company and Goodyear Dunlop Tires North
America, Ltd. (“GDTNA”) for any period of service after September 6, 2012.
7.An “Excess Benefit” is the benefit payable under this Plan pursuant to Article
II.
8.The “Excess Compensation” is the amount of compensation for any Participant in
the Savings Plan to the extent the Participant had compensation limited by
either Code Sections 401(a)(17) or 415(c) from being taken into account in
computing the Employer’s Retirement Contributions for the Participant in the
Savings Plan.
9.The “Excess Contribution” shall be the amount of contribution made pursuant to
Sections 3.3 or 3.4.
10.A “Participant” shall mean any Employee who was a Participant in the Savings
Plan and who had Excess Compensation.
11.“Plan” shall mean the plan as set forth herein, together with all amendments
hereto, which shall be called “The Goodyear Tire & Rubber Company Defined
Contribution Excess Benefit Plan.”
12.The “Savings Plan” shall mean either The Goodyear Tire & Rubber Company
Employee Savings Plan for Salaried Employees, the Goodyear Dunlop Tires North
America, Ltd. Employee Savings Plan For Salaried Employees or The Goodyear



--------------------------------------------------------------------------------

3



Tire & Rubber Company Savings Plan for Retail Employees, as the same shall be in
effect on the various dates of an Employee’s participation.
All other words and phrases used herein shall have the meanings given them in
the Savings Plans, unless a different meaning is clearly required by the
context.


ARTICLE II
EXCESS BENEFIT


1.Eligibility. A Participant who dies or terminates employment with an Employer
under conditions that make such Participant or beneficiary eligible for a
benefit derived from Retirement Contributions under the Savings Plan, who had
Excess Compensation and who does not receive a benefit from The Goodyear Tire &
Rubber Company Supplementary Pension Plan shall be eligible for an Excess
Benefit.
2.Amount of Excess Benefit. The amount of the Excess Benefit shall be the sum of
all Excess Contributions notionally credited increased by (a) from January 1,
2005 until September 30, 2008, a seven (7) percent compounded annual return, and
(b) commencing October 1, 2008, interest credited at 120% of the Applicable
Federal Long-Term Rate as of the first day of each quarter (as prescribed under
Section 1274(d) of the Code), compounded monthly, computed from the date of each
notional contribution. The amount of the Excess Benefit for any participant who
participated in The Goodyear Dunlop Tires North America, Ltd. Excess Savings
Plan shall be the amount of the balance earned in such Plan through September 6,
2012 plus benefits earned by the participant in this Plan.



--------------------------------------------------------------------------------

4



3.Excess Contributions. Excess Contributions will be notionally credited to a
Participant on the last day of any calendar month in which the Participant had
Excess Compensation. The Excess Contributions will be for the amount that the
Participant would have had additional Retirement Contributions to the Savings
Plan for such month with respect to the Participant’s Excess Compensation.
4.Minimum Excess Contributions. If a Participant only received Retirement
Contributions of three (3) percent of Compensation under the Savings Plan for
any given month then the Excess Contributions under Section 3 of Article II will
be five (5) percent of the Excess Compensation of such Participant for such
month.


ARTICLE III
TIME AND FORM OF PAYMENT




1.Payment of Benefits. Each Excess Benefit provided for hereunder shall be paid
as a lump sum to the Participant or to the Participant’s beneficiary under the
Savings Plan, if the Participant is deceased. Such lump sum payments will be
made within 90 days after death to any beneficiary or within 90 days after any
Separation from Service if Participant is vested in the Savings Plan and is not
a Specified Employee. Any Participant who is a Specified Employee shall be paid
such lump sum on the first business day that is more than six months after the
date of Separation from Service.
2. Specified Employees. A Specified Employee is an employee who is a specified
employee in accordance with Section 409A of the Code. The specified employee
identification date for the Plan is December 31 of each year. The specified
employee effective date for the Plan is each following January 1.



--------------------------------------------------------------------------------

5



3.Separation from Service. For purposes of establishing whether an employee has
a Separation from Service, the employee will be deemed to have a Separation from
Service on the date of termination of employment, if the employee after the date
of termination of employment is not reasonably anticipated to provide a level of
bona fide services that exceeds 25% of the average level of bona fide services
provided by the employee in the immediately preceding 36 months (or the total
period of employment, if less than 36 months), within the meaning of Section
409A of tax code.






ARTICLE IV
ADMINISTRATION


The Plan is a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
Accordingly, the Plan shall be construed and administered in the manner
appropriate to maintain the Plan’s status as such under the Act. To the extent
that the Act applies to the Plan, the Company shall be the “named fiduciary” of
and the “plan administrator” of the Plan. The Company shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. The Employers shall be responsible for making any required benefit
payments under the Plan. The Company shall have the sole and absolute authority
and power to administer and carry out the provisions of the Plan, except that
the Employers shall make any required benefit payments hereunder; to determine
all questions relating to eligibility for and the amount of any benefit
hereunder and all questions pertaining to claims for benefits and procedures for
claim review; to resolve all other questions arising



--------------------------------------------------------------------------------

6



under the Plan, including any questions of construction; and to take such
further action as the Company shall deem advisable in the administration of the
Plan. All actions taken and decisions made by the Company hereunder be final and
binding upon all interested parties.




ARTICLE V
AMENDMENT AND TERMINATION


1.Right to Amend or Terminate. The Company reserves the right in its sole and
absolute discretion to amend or terminate the Plan at any time by action of its
Board of Directors subject to the requirements of this Article; provided,
however, that no such action shall adversely affect the right of any Employee or
beneficiary to any Excess Benefit determined under the provisions of the Plan
previously in effect for any period of time that the Employee was a Participant.
2.Notwithstanding the foregoing, no termination or amendment of this Plan may
accelerate payment of Excess Benefits to any Participant except under the
following conditions subject to the mandatory six-month delay for Specified
Employees:
(1) The Company may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(c) the first calendar year in which the payment is administratively
practicable.



--------------------------------------------------------------------------------

7



(2) The Company may terminate and liquidate the Plan pursuant to irrevocable
action taken by the Board of Directors within the 30 days preceding or the 12
months following a change in control event (as defined in Treasury Regulation
§1.409A-3(i)(5)), provided that this paragraph will only apply to a payment
under the plan if all agreements, methods, programs, and other arrangements
sponsored by the Company immediately after the time of the change in control
event with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Treasury Regulation §1.409A-1(c)(2) are
terminated and liquidated with respect to each Participant that experienced the
change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs and
other arrangements within 12 months of the date the Company irrevocably takes
all necessary action to terminate and liquidate the agreements, methods,
programs, and other arrangements.
(3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Treasury Regulation §1.409-1(c) if any
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (c) no
payments in liquidation of the Plan are made within 12 months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to



--------------------------------------------------------------------------------

8



terminate and liquidate the Plan had not occurred; (d) all payments are made
within 24 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan; and (e) the Company does not adopt
a new plan that would be aggregated with any terminated and liquidated plan
under Treasury Regulation §1.409A-1(c) if the same service provider participated
in both plans, at any time within three years following the date the service
recipient takes all necessary action to irrevocably terminate and liquidate the
Plan.






ARTICLE VI
ADOPTION BY AFFILIATED EMPLOYERS


Any Affiliated Employer that at the time is not an Employer hereunder may adopt
the Plan and become an Employer hereunder by action of its Board of Directors
and by filing written notice thereof with the Company. Each Employer other than
the Company shall have the right to withdraw from the Plan by action of its
Board of Directors and by filing written notice thereof with the Company, in
which event the Employer shall cease to be an Employer for purposes of the Plan;
provided, however, that no withdrawal shall affect the right of any Employee or
beneficiary to any Excess Benefits for any period of time that the Employee was
an Excess Benefit Employee.




ARTICLE VII
MISCELLANEOUS


1.    Non-Alienation of Retirement Rights or Benefits. No Employee and no
beneficiary of an Employee shall encumber or dispose of such person’s right to
receive any



--------------------------------------------------------------------------------

9



payments hereunder. Payments hereunder, or the right thereto, are expressly
declared to be non-assignable and non-transferable. If an Employee or
beneficiary attempts to assign, transfer, alienate, or encumber the right to
receive any payment hereunder or permits the same to be subject to alienation,
garnishment, attachment, execution, or levy of any kind, then thereafter during
the life of such Employee or beneficiary, and also during any period in which
any Employee or beneficiary is incapable in the judgment of an Employer of
attending to personal financial affairs, any payments which an Employer is
required to make hereunder may be made, in the sole and absolute discretion of
the Employer, either directly to such Employee or beneficiary or to any other
person for the future care, use or benefit of such Employee or beneficiary or
that of such person’s dependents, if any. Each such payment may be made without
the intervention of a guardian, the receipt of the payee shall constitute
complete satisfaction for the Employer with respect thereto, and the Employer
shall have no responsibility for the proper application thereof.
2. Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by an Employer to
continue employment with the Employer, and nothing herein contained shall be
construed as a commitment on the part of an Employer to continue the employment,
the annual rate of compensation, or any term or condition of employment of such
person for any period, and all Employees shall remain subject to discharge to
the same extent as if the Plan had never been put into effect.
3.    Interest of Employee an Unfunded, Unsecured Promise. The provision of this
paragraph 3 shall apply notwithstanding any other provision of the Plan to the
contrary. All benefits payable under the Plan are payable solely from an
Employer’s general assets.



--------------------------------------------------------------------------------

10



The obligation of an Employer under the Plan to provide an Employee or
beneficiary a benefit is solely the unfunded, unsecured promise of the Employer
to make payments as provided herein. No person shall have any interest in, or a
lien or prior claim upon, any property of an Employer with respect to such
benefits greater than that of a general creditor of the Employer.
4.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right as against any Employer, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
5.    Absence of Liability. No member of the Board of Directors of any Employer
nor any officer of any Employer shall be liable for any act or action hereunder,
whether of commission or omission, taken by any other member, or by an officer,
agent, or employee, or, except in circumstances involving his bad faith, for
anything done or omitted to be done by himself.
6.    No Competition. The right of any Employee or beneficiary to an Excess
Benefit will be terminated, or, if payment thereof has begun, all further
payments will be discontinued and forfeited in the event such Employee (i) at
any time subsequent to the effective date wrongfully discloses any secret
process or trade secrets of the Company or any Affiliated Employer, or any of
the Company’s subsidiaries, or (ii) engages, either directly or indirectly, as
an officer, trustee, employee, consultant, partner, or substantial shareholder,
on his own account or in any other capacity, in a business venture that





--------------------------------------------------------------------------------

11







within the ten-year period following his retirement the Company’s Board of
Directors reasonably determines to be competitive with the Company’s or any of
its Affiliated Employers, or any of the Company’s subsidiaries, to a degree
materially contrary to the best interests of the Company or any of its
Affiliated Employers, or any of the Company’s subsidiaries.
7.    Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not effect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
8.    Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.
9.    Compliance with Section 409A of the Code. (a) It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants or Beneficiaries. This Plan
shall be construed, administered, and governed in a manner that affects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent.
(b) Although the Committee shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, the other members of the Affiliated Group, the Board, nor the
Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.



--------------------------------------------------------------------------------

12



(c) Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance promulgated with
respect to such Section 409A by the U.S. Department of Treasury or the Internal
Revenue Service. For purposes of the Plan, the phrase “permitted by Section 409A
of the Code,” or words or phrases of similar import, shall mean that the event
or circumstance shall only be permitted to the extent it would not cause an
amount deferred or payable under the Plan to be includible in the gross income
of a Participant or Beneficiary under Section 409(A)(a)(1) of the Code.




Executed this 20th day of December, 2012.


THE GOODYEAR TIRE & RUBBER COMPANY




By:     /s/ Joseph B. Ruocco                
Joseph B. Ruocco
Title: Senior Vice President, Human Resources


ATTEST:


By:     /s/ Bertram Bell                
Bertram Bell
Assistant Secretary












    



